UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 03-7463



MICHAEL D. GORE,

                                                 Petitioner - Appellant,

             versus


STATE   OF  SOUTH   CAROLINA;   HENRY   DARGAN
MCMASTER, Attorney General for South Carolina,

                                                Respondents - Appellees.


                                No. 03-7841



MICHAEL D. GORE,

                                                 Petitioner - Appellant,

             versus


STATE   OF     SOUTH     CAROLINA;   HENRY    DARGAN
MCMASTER,

                                                Respondents - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Anderson.    Cameron McGowan Currie, District
Judge. (CA-03-612-8-22BI, CA-03-779-8-22BI)


Submitted: February 12, 2004                   Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Michael D. Gore, Appellant Pro Se.     Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              In these consolidated appeals, Michael D. Gore seeks to

appeal   the    district     court’s    orders    accepting     the    report    and

recommendation of a magistrate judge and denying relief on his

petitions filed under 28 U.S.C. § 2254 (2000).                 An appeal may not

be taken from the final order in a § 2254 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a   substantial       showing    of   the    denial    of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record in these appeals and conclude that Gore has not made the

requisite      showing.       Accordingly,       we   deny     certificates          of

appealability and dismiss the appeals.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED


                                       - 3 -